 Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 1 of 21 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA


WHITNEY K. BRAWLEY,

               Plaintiff,

v.

BUGS-OR-US PEST ELIMINATION
SERVICE, INC.,
A Florida Corporation and
JOHN CARLTON, Individually, and
BARRY COHEN, Individually

           Defendants.
__________________________________/



           Complaint for Damages and Equitable Relief-Jury Trial Demanded


Plaintiff, Whitney K. Brawley, sues Defendant, Bugs-Or-Us-Pest Elimination Service,

Inc., a Florida Corporation, and John Carlton, Individually, and Barry Cohen,

Individually, and as grounds shows:


                                        Introduction

      1.       This is a sex discrimination and retaliation action brought by plaintiff,

               Whitney K. Brawley, a female employee working at a male-dominated pest

               control company, against, One, the pest control company, Bugs-Or-Us-

               Pest Elimination Service, Inc., where there was a sexual harassment and

               retaliation problem; Two, the harasser, Owner John “Jack” Carlton, who,

               without asking her permission or giving her any warning, and without



                                               1
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 2 of 21 PageID 2



           having received any indication that she had any sexual interest in him

           whatsoever, which she did not, sexually harassed and battered her,

           subjected her to reprisal and punished her for refusing his sexual

           advances, culminating in firing her; and Three, the harasser’s business

           partner, Owner Barry Cohen, who worked with the harasser, observed the

           harassment and did not take remedial action even after she complained.

    Plaintiff sues for gender discrimination and retaliation under Title VII of the Civil

           Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”)

           and the Florida Civil Rights Act of 1992, Chapter 760, FLA. STAT.

           (“FCRA”), as well as for retaliation for adverse actions taken because of

           her protected activity. She also sues Bugs-Or-Us and Cohen for negligent

           supervision and retention, and Bugs-Or-Us and Carlton for battery.

    Plaintiff sues for all available legal and equitable relief, along with costs, including

           reasonable attorney’s fees, pursuant to the Title VII and the FCRA.

                                     Jurisdiction

    2.     This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4),

           as well as 42 U.S.C. § 2000e-5(f)(3). The Court has jurisdiction to grant

           declaratory and further relief pursuant to 28 U.S.C. §§ 2201 and 2202.

           The Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 to

           hear plaintiff’s state law claims.

                                     Venue




                                           2
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 3 of 21 PageID 3



    3.    Venue is proper in the Middle District of Florida, Fort Myers Division,

          pursuant to 28 U.S.C. § 1391(b) because the claims arose here, and the

          defendants are subject to personal jurisdiction here.

                                         Parties

    4.    Plaintiff, Whitney K. Brawley, was at all material times prior to her

          termination, a Receptionist and then Office Manager employed by Bugs-

          Or-Us.

    5.    Further,

    a.    plaintiff is protected by Title VII and the FCRA because she
          is female;

    b.    plaintiff is protected by Title VII and that FCRA because she complained

          about or opposed what she reasonably perceived to be sex discrimination,

          including by filing a discrimination chare with the EEOC and the FCHR.

    c.    Defendant, Bugs-Or-Us, at all times material was a Florida corporation

          doing business in Florida. It is an “employer” as defined by 42 U.S.C. §

          2000e(b) and § 760.07(7), FLA. STAT.

    6.    Defendant, John “Jack” Carlton, is a resident of Lee County, Florida, who

          supervised plaintiff and the staff where Plaintiff worked.

    7.    At all times material, Jack Carlton was:

    a.    A part-Owner and/or agent of Bugs-Or-Us and was assisted in

          accomplishing the actions complained of herein by virtue of the

          employer/employee or principal/agent relationship.

    8.     Defendant, Barry Cohen, is a resident of Lee County, Florida, who

          supervised the staff where Plaintiff worked.

                                         3
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 4 of 21 PageID 4



 9.     At all times material, Barry Cohen was:

 a.     A part-Owner and/or agent of Bugs-Or-Us and was assisted in

        accomplishing the actions complained of herein by virtue of the

        employer/employee or principal/agent relationship.

                              Conditions Precedent

 10.    Plaintiff, on or about August 31, 2018, filed charges of discrimination

        against Bugs-Or-Us Inc. with the Equal Employment Opportunity

        Commission (“EEOC”) and the Florida Commission on Human Rights

        (“FCHR”) alleging sex discrimination and retaliation. The charges

        allege, in pertinent part:

“. . .Mine is a “pattern and practice” and “continuing violation” of sex
        discrimination, including sexual harassment. Mr. Carlton, company
        Owner, subjected me to hostile working environment sexual harassment
        and “quid pro quo” sexual harassment. Mr. Carlton engaged in sexually
        charged talk at work. He spoke to me in a sexually charged fashion. He
        also spoke openly in the workplace about others in a sexually charged and
        inappropriate manner. For example, he was preoccupied with the wives
        and girlfriends of men who are employed by the company-and spoke
        about them in a sexual and inappropriate fashion. Carlton also engaged
        in sexual banter and sexual touching with me and other members of the
        work force, which I witnessed. I was embarrassed and offended by these
        discriminatory, harassing behaviors. I asked him to stop. I let him know
        by my body language that the conduct was unwelcome. I walked away
        and took other similar actions to evade and dissuade his sexually
        harassing behavior, to no avail. The discrimination continued…”

“. . .Mr. Carlton made sexually suggestive remarks to me. He has grabbed my
        breasts and buttocks. He would unzip my pants. He would also unzip his
        pants-sometimes with his daughter Alexi Carlton present. Alexi was also
        employed in the office. I would pull away from him and repeatedly state,
        with disgust “Are we done here?”-to no avail. I asked to be dismissed.
        Mr. Carlton would hesitate and say “Yeah, unless you want to [engage in
        fellatio]-he actually employed crude slang. “. I was embarrassed and
        offended... “




                                            4
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 5 of 21 PageID 5



    “. . .Mr. Cohen was present when Mr. Carlton engaged in many incidences of
            sexual harassment with me and other employees, and took no remedial
            action. . .”

    “. . .After I opposed Mr. Carlton’s sexual harassment, along with employees Elwin
             Gonzalez and John Bravo-and Mr. Carlton repeatedly declined to take any
             remedial action- Mr. Carlton fired me and Mr. Gonzalez on April 1, 2018. .
             .”

    11.   Over 180 days have passed without the FCHR either conciliating

          plaintiff’s claims or making a finding of no-cause against her, giving

          plaintiff the right to bring a civil action on those claims.

    12.   On June 21, 2019, the EEOC issued a notice of right to sue with

          respect to the charge of discrimination filed regarding Bugs-Or-Us,

          copy attached.

    13.   Within 90 days of her receipt of the charges of discrimination, plaintiff

          filed this action.

    14.   All conditions precedent to this action have been satisfied and/or

          waived.

                                   General Allegations

    15.     In 2011, plaintiff began to work for Bugs-Or-Us as a Receptionist.

    16.   Part Owner Jack Carlton supervised the plaintiff and the entire staff at the

          workplace where plaintiff reported to work.

    17.     Part Owner Barry Cohen also supervised the plaintiff and other staff.

    18.   Bugs-Or-Us suddenly re-assigned plaintiff from Receptionist to Office

          Manager in 2011 very shortly after her hire to replace a female Office

          Manager when they left abruptly alleging sexual harassment.




                                           5
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 6 of 21 PageID 6



19.   Plaintiff received brief Office Manager position by a female attorney

      representing Bugs-Or-Us who was present on site at the workplace after

      the previous female Office Manager departed, and who eventually left.

20.   Carlton directed plaintiff to send copious quantities of the children’s

      gummy candy “Krabby Patties” to the aforementioned female attorney.

      The attorney contacted plaintiff, opposed the gift as unwelcome and

      inappropriate and directed plaintiff to have Carlton cease sending the

      candy.

21.   While working, plaintiff was subjected to a hostile work environment based

      on her sex.

22.   For example, while she was working, Carlton grabbed and/or touched

      plaintiff’s breasts and buttocks without her consent.

23.   Carlton inserted company checks payable to vendors and various third

      parties down the front of his pants and directed plaintiff to put her hands

      down the front of his pants to retrieve the check and pay the respective

      party(ies).

24.   Carlton unzipped plaintiff’s pants without her consent.

25.   Carlton unzipped his own pants in plaintiff’s presence, sometimes after

      first unzipping plaintiff’s pants without her consent.

26.   Carlton asked plaintiff to engage in fellatio with him, employing crude

      slang.




                                             6
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 7 of 21 PageID 7



    27.   Carlton required plaintiff to come to his home as part of her job duties,

          greeted her at the door wearing undershorts and asked plaintiff to

          embrace him.

    28.   Carlton displayed photos of the wives and sisters of various employees in

          his home, boasted he sent them greeting cards including sexually

          suggestive remarks and made salacious remarks about these women to

          plaintiff and to others.

    29.   Carlton spoke about plaintiff’s breasts in an unwelcome, sexually charged

          manner to the male staff and third parties.

    30.   Carlton came into the workplace unclothed, in one instance addressing

          the staff wearing nothing but a diaper with a beer bottle tucked into the

          waist and a cap/bonnet, in a vulgar approximation of an infant, and spoke

          to the male staff about plaintiff’s breasts and remarked on the breasts of

          their wives, sisters and girlfriends.

    31.   Plaintiff witnessed Carlton sexually harass male employees Elwin

          Gonzalez, Technician IV and licensed Termite Pest Control Operator, and

          Johnathan Bravo, Certified Pest Control Operator, creating a hostile work

          environment for plaintiff.

    32.   Plaintiff witnessed Carlton commit sexual battery against Gonzalez, where

          Carlton rubbed his pelvis against Mr. Gonzalez-as if to rub his genitals

          against Gonzalez, creating a hostile work environment for plaintiff.

          Gonzalez demanded that Carlton stop, but he did not.




                                          7
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 8 of 21 PageID 8



33.   Carlton employed sexually charged language in the workplace in plaintiff’s

      presence, including but not limited to routinely referring to his employee

      daughter, Alexi Carlton, as a “slut” in Ms. Carlton’s presence, creating a

      sexually hostile and offensive work environment for plaintiff.

34.   Plaintiff was embarrassed and offended.

35.   Carlton knew his behavior was unwelcome and offensive because plaintiff

      told him to stop it.

36.   Carlton knew his behavior was unwelcome and offensive because plaintiff

      delivered a message from his female attorney to stop.

37.   Carlton knew his behavior was unwelcome and offensive because he

      would behave in an effusively “nice” manner toward the plaintiff after an

      episode in an apparent attempt to cure his bad behavior.

38.   Carlton knew his behavior was unwelcome and offensive because after

      engaging in sexual harassment, it was his habit to remark “you caused it

      to happen.”

39.   Carlton knew his behavior was unwelcome and offensive because Bravo,

      Gonzalez and others told him to stop it.

40.   Plaintiff opposed Carlton’s behavior directly to Carlton the first time it

      occurred, but he declined to curb the behavior.

           41. Plaintiff asked Mary Beth Anders, the company Accountant with

              whom she worked closely, about some of Carlton’s unusual

              business practices and instructions, but the situation was not

              corrected.



                                             8
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 9 of 21 PageID 9



    42. Plaintiff also complained about Carlton’s sexual harassment to the

          Bugs-Or-Us female attorney, but again the situation was not

          corrected.

    43.      Shortly afterwards, Carlton continued to sexually harass plaintiff and

             subsequently touched Plaintiff again, in the presence of Barry Cohen,

             Part Owner, who told plaintiff that he saw Carlton touch her and

             sexually harass her. Plaintiff complained to Cohen, and he took no

             remedial action, ratifying Carlton’s discriminatory behavior.

    44.      After plaintiff’s report to Cohen, plaintiff was sent back to work

             with no indication that anything would be done to adequately

             remedy what Carlton had done or to improve the situation.

    45.      Thereafter, Barry Cohen gave the plaintiff what he termed a

             “bonus check” in an amount large enough for plaintiff to purchase

             some property behind her home she spoke openly of having an

             interest in purchasing. Plaintiff returned the check to Cohen.

    46.      After plaintiff’s initial and subsequent complaints, Carlton was

             permitted to continue to work with plaintiff at the office, permitted to

             continue to require plaintiff to come to his home and permitted to

             continue to interact with plaintiff.

    47.      After Plaintiff opposed Carlton’s sexual harassment and her opposition

             was joined by employees Elwin Gonzalez and John Bravo, and Carlton

             and Cohen repeatedly declined to take any remedial action, Carlton fired

             the plaintiff and Gonzalez on April 1, 2018.

    48.      Carlton fired Bravo about one week later on April 11, 2018.

                                              9
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 10 of 21 PageID 10



49.       After Carlton fired plaintiff, he alleged plaintiff “stole” from him. Carlton

         told plaintiff that she could remain in his employ while he “investigated” her

         supposed theft. Plaintiff declined to do so.

50.       Carlton continued to retaliate against plaintiff after he fired her. Carlton

         stopped payment on plaintiff’s last paycheck, provided a negative

         reference for plaintiff and interfered with plaintiff’s subsequent

         employment.

51.      Carlton initiated a criminal prosecution action against plaintiff for alleged

         theft-an act of reprisal.

                   52. The actions of the defendants detrimentally affected plaintiff in the

                        compensation, terms, conditions and privileges of employment.

53.      The violation of plaintiff’s federally and statutorily protected right to be free

         of illegal discrimination constitutes irreparable harm for which plaintiff has

         no adequate remedy at law entitling plaintiff to injunctive relief.

                   Count I - Title VII Quid Pro Quo and Hostile Environment
                                             Discrimination
                         Re: Bugs-Or-Us Pest Elimination Service, Inc.
             54.    Plaintiff realleges and adopts, as if fully set forth in this Count,

                    all of the allegations in ¶¶ 1-10; 12; 14-39; 46-48; and 52-53

                    above.

             55.    42 U.S.C. § 2000e-2(a) provides, in pertinent part:


It is an unlawful employment practice for an employer —

      (1) to fail or refuse to hire or to discharge any individual, or otherwise to
              discriminate against any individual with respect to his compensation,


                                                10
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 11 of 21 PageID 11



            terms, conditions, or privileges of employment, because of such
            individual’s ... sex ...


      56.   42 U.S.C. § 2000e-2(b) provides, in pertinent part:

      It shall be an unlawful employment practice for an employment agency to fail or
      refuse to refer for employment, or otherwise to discriminate against, any
      individual because of his ... sex ...

      57.   The acts, as more particularly alleged above, violated Plaintiff’s rights

            against sex discrimination under Title VII.

      58.   The unwelcome sexual overtures and/or touching experienced by

            plaintiff, were objectively offensive, severe and pervasive enough to alter

            the terms and conditions of plaintiff’s employment and were perceived

            by plaintiff as being such.

      59.   Motivated by gender bias, Carlton conditioned plaintiff’s career

            advancement and continued employment on plaintiff’s acceptance or

            rejection of his sexual advances and was perceived by plaintiff as being

            such.

      60.   Bugs-Or-Us employed plaintiff and is liable for the actions taken

            against plaintiff by its agents and Owners Carlton and Cohen.

      61.   Bugs-Or-Us failed to prevent and/or remedy the harassment of plaintiff

            by Carlton, the individual whom it failed to adequately supervise and

            allowed to continue to work with and harass plaintiff even after she

            complained.

      62.   Defendant, notwithstanding both its actual and constructive

            knowledge of Carlton’s behavior, failed to exercise reasonable care



                                           11
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 12 of 21 PageID 12



               to prevent and correct promptly the harassment, and failed to

               provide an effective policy against the harassment.

  63.      As a direct, natural, proximate and foreseeable result of the actions of

           defendant, plaintiff has suffered past and future pecuniary losses,

           emotional pain, suffering, inconvenience, mental anguish, loss of

           enjoyment of life, and other nonpecuniary losses.

     64.      The discrimination that plaintiff is suffering, in violation of her

              statutory right to be free of such discrimination, constitutes

              irreparable harm for which there is no adequate remedy at law.

  65.      The discrimination against plaintiff, of which defendant’s higher

           management was aware and which it ratified, was in such reckless

           disregard of plaintiff’s statutory rights against discrimination as to entitle

           plaintiff to an award of punitive damages against defendant to punish it

           and to dissuade such conduct in the future.

    66. Plaintiff is entitled to recover reasonable attorney’s fees and litigation

           expenses against defendant pursuant to 42 U.S.C. § 2000e-5(k).


WHEREFORE, plaintiff prays that this court will:

  One, issue a declaratory judgment that defendant’s practices towards plaintiff

           violate plaintiff’s rights against sex discrimination under Title VII;

   Two, enjoin defendant, its management employees and/or agents to cease

            discriminating against plaintiff, to make her whole through

            reinstatement, or, if that is not practical, through an award of front pay;




                                                12
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 13 of 21 PageID 13



Three, enter a judgment for plaintiff and against defendant for damages,

including compensatory and punitive damages;

      Four, grant plaintiff her costs and a reasonable award of attorney’s fees

             pursuant to 42 U.S.C. § 2000e-5(k); and

      Five, grant plaintiff such other and further relief as the circumstances and law

             require and/or provide.



            Count II - FCRA Quid Pro Quo and Hostile Environment
                   Re: Bugs-Or-Us Elimination Service, Inc.

      67.    Plaintiff realleges and adopts, as if fully set forth in this Count, all of

             the allegations in ¶¶ 1-11, 14-39; 46-48; and 53 above.

      68.    Section 760.10(1), FLA. STAT., provides in pertinent part: It is an

             unlawful employment practice for an employer:

      (a) To discharge or to fail or refuse to hire any individual, or otherwise to
             discriminate against any individual with respect to compensation,
             terms, conditions, or privileges of employment, because of such
             individual’s ... sex...

      69.    Section 760.10(2), FLA. STAT., provides in pertinent part:

      It is an unlawful employment practice for an employment agency to fail or
              refuse to refer for employment, or otherwise to discriminate against, any
              individual because of ... sex...

      70.    The acts, as more particularly alleged above, violated plaintiff’s rights

             against sex discrimination under the FCRA.

      71.    The unwelcome sexual overtures and/or touching experienced by

             plaintiff, were objectively offensive, severe and pervasive enough to alter




                                             13
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 14 of 21 PageID 14



             the terms and conditions of plaintiff’s employment and were perceived

             by plaintiff as being such.

 72.         Motivated by gender bias, Carlton conditioned plaintiff’s career

             advancement and continued employment on plaintiff’s acceptance or

             rejection of his sexual advances and was perceived by plaintiff as being

             such.

   73.         Bugs-Or-Us is liable for the actions taken against plaintiff.

   74.        Bugs-Or-Us failed to prevent and/or remedy the harassment of plaintiff

              by Carlton, the individual it failed to adequately supervise and allowed

              to continue to work with and harass plaintiff even after she

              complained.

        75.      Defendant, notwithstanding both its actual and constructive

                 knowledge of Carlton’s behavior, failed to exercise reasonable care

                 to prevent and correct promptly the harassment and failed to

                 provide an effective policy against the harassment.

  76.        As a direct, natural, proximate and foreseeable result of the actions of

             defendant, plaintiff has suffered past and future pecuniary losses,

             emotional pain, suffering, inconvenience, mental anguish, loss of

             enjoyment of life, and other nonpecuniary losses.

       77.      The discrimination that plaintiff is suffering, in violation of her

                statutory right to be free of such discrimination, constitutes

                irreparable harm for which there is no adequate remedy at law.

  78.        The discrimination against plaintiff, of which defendant’s higher

             management was aware and which it ratified, was in such reckless

                                                  14
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 15 of 21 PageID 15



             disregard of plaintiff’s statutory rights against discrimination as to entitle

             plaintiff to an award of punitive damages against defendant to punish it

             and to dissuade such conduct in the future.

      79.    Plaintiff is entitled to recover reasonable attorney’s fees and litigation

             expenses against defendant pursuant to § 760.11(5), FLA. STAT.

      WHEREFORE, plaintiff prays that this court will:

      One, issue a declaratory judgment that defendant’s practices towards plaintiff

             violate plaintiff’s rights against sex discrimination under the FCRA;

      Two, enjoin defendant, its management employees and/or agents to cease

             discriminating against plaintiff, to make her whole through

             reinstatement, or, if that is not practical, through an award of front pay;

      Three, enter a judgment for plaintiff and against defendant for

             damages, including compensatory and punitive damages;

      Four, grant plaintiff her costs and a reasonable award of attorney’s fees

             pursuant to the § 760.11(5), FLA. STAT.; and

      Five, grant plaintiff such other and further relief as the circumstances and law

             require and/or provide.

                              Count III - Title VII Retaliation
                       Re: Bugs-Or-Us Pest Elimination Service, Inc.

      80.    Plaintiff realleges and adopts, as if fully set forth in this Count, all of

             the allegations in ¶¶ 1-10; 12; 14-39; and 46-53 above.

      81.    42 U.S.C. § 2000e-3 provides, in pertinent part

             (a) It shall be an unlawful employment practice for an employer to
             discriminate against any of his employees or applicants for
             employment, for an employment agency . . . to discriminated against

                                             15
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 16 of 21 PageID 16



  any individual . . . because he has opposed any practice made an
  unlawful employment practice by this subchapter, or because he has
  made a charge, testified, assisted, or participated in any manner in an
  investigation, proceeding, or hearing under this subchapter.

    82.     The reporting of sexual harassment and battery to defendants is

            statutorily protected expression under Title VII.

  83.     The adverse actions of the defendant, including its termination of

          plaintiff, violated plaintiff’s rights against retaliation for complaining about

          or opposing discrimination, which retaliation is proscribed by Title VII.

   84.      The conduct of defendant and its agents, proximately, directly, and

            foreseeably injured plaintiff, including, but not limited to, lost wages

            and benefits, future pecuniary losses, emotional pain, suffering,

            inconvenience, mental anguish, loss of enjoyment of life, and other

            non- pecuniary losses.

   85.     The discrimination against plaintiff, of which defendant’s higher

           management was aware and which it ratified, was in such reckless

           disregard of plaintiff’s statutory rights against discrimination as to

           entitle

  plaintiff to an award of punitive damages against defendant to punish it and to

          dissuade such conduct in the future.

    86.     Plaintiff is entitled to recover reasonable attorney’s fees and litigation

            expenses against defendant pursuant to 42 U.S.C. § 2000e-5(k).

    87.      Plaintiff has no plain, adequate or complete remedy at law for the

             actions of defendant, which have caused, and continue to cause,

             plaintiff irreparable harm.


                                               16
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 17 of 21 PageID 17



      WHEREFORE, plaintiff prays that this court will:

      One, issue a declaratory judgment that defendant’s practices towards plaintiff

             violate plaintiff’s rights against retaliation under Title VII;

      Two, enjoin defendant, its management employees and/or agents to cease

             discriminating against plaintiff, to make her whole through

             reinstatement, or, if that is not practical, through an award of front pay;

      Three, enter a judgment for plaintiff and against defendant for

             damages, including compensatory and punitive damages;

      Four, grant plaintiff her costs and a reasonable award of attorney’s fees

             pursuant to 42 U.S.C. § 2000e-5(k); and

      Five, grant plaintiff such other and further relief as the circumstances and law

             require and/or provide.

                               Count IV - FCRA Retaliation
                       Re: Bugs-Or-Us Pest Elimination Service, Inc.

      88.    Plaintiff realleges and adopts, as if fully set forth in this Count, all of

             the allegations in ¶¶ 1-11; 14-39; and 46-53 above.

      89.    Section 760.10(7), FLA. STAT., provides, in pertinent part:

                  It is an unlawful employment practice for an employer, an
                  employment agency . . . to discriminate against any person
                  because that person has opposed any practice which is an
                  unlawful employment practice under this section, or because that
                  person has made a charge, testified, assisted, or participated in
                  any manner in an investigation, proceeding or hearing under this
                  section.

      90.    The reporting of sexual harassment and battery to defendants is

             statutorily protected expression under the FCRA.




                                              17
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 18 of 21 PageID 18



  91.      The adverse actions of the defendant, including its ratification of

           plaintiff’s termination, violated plaintiff’s rights against retaliation for

           complaining about or opposing discrimination, which retaliation is

           proscribed by the FCRA.

   92.         The conduct of defendant and its agents, proximately, directly, and

               foreseeably injured plaintiff, including, but not limited to, lost wages

               and benefits, future pecuniary losses, emotional pain, suffering,

               inconvenience, mental anguish, loss of enjoyment of life, and other

               non- pecuniary losses.

  93.      The discrimination against plaintiff, of which defendant’s higher

           management was aware and which it ratified, was in such reckless

           disregard of plaintiff’s statutory rights against discrimination as to entitle

           plaintiff to an award of punitive damages against defendant to punish it

           and to dissuade such conduct in the future.

         94.      Plaintiff is entitled to recover reasonable attorney’s fees and

                  litigation expenses pursuant to § 760.11(5), FLA. STAT.

     95.        Plaintiff has no plain, adequate or complete remedy at law for the

                actions of defendant, which have caused, and continue to cause,

                plaintiff irreparable harm.

WHEREFORE, plaintiff prays that this court will:

  One, issue a declaratory judgment that defendant’s practices towards Plaintiff

           violate Plaintiff’s rights against retaliation under the FCRA;




                                                 18
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 19 of 21 PageID 19



      Two, enjoin defendant, its management employees and/or agents to cease

             discriminating against plaintiff, to make her whole through

             reinstatement, or, if that is not practical, through an award of front pay;

      Three, enter a judgment for plaintiff and against defendant for

             damages, including compensatory and punitive damages;

      Four, grant plaintiff her costs and a reasonable award of attorney’s fees

             pursuant to the § 760.11(5), FLA. STAT.; and

      Five, grant plaintiff such other and further relief as the circumstances and law

             require and/or provide.

                                   Count V - Battery
                Re: Carlton and Bugs-Or-Us Pest Elimination Service, Inc.

      96.    Plaintiff re-alleges and adopts, as if fully set forth in this Count, the

             allegations of ¶¶ 1-9; 14-17; 22-25; 27; 32; 41; 47-48 and 52 above.

      97.    The incidents more particularly described above constituted the actual,

             intentional and offensive touching of plaintiff against her will and,

             therefore, a battery upon plaintiff.

      98.    The actions of Carlton, Bugs-Or-Us, Inc’s half Owner and supervisor at

             the worksite, were willful, wanton, intentional and evidenced a complete

             disregard for the rights of plaintiff.

      99.    Bugs-Or-Us either ratified Carlton’s actions and/or were at fault in its

             supervision and/or retention of Carlton and/or in its duty to provide a

             secure avenue through which plaintiff could complain to stop such

             unwelcome and offensive behavior. Thus, plaintiff reserves the right to

             amend this complaint to assert a claim for punitive damages


                                              19
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 20 of 21 PageID 20



  100.     As a direct, natural and proximate result of the actions of Carlton, and

           Bugs-Or-Us through Carlton, Plaintiff has suffered emotional pain,

           suffering, inconvenience, mental anguish, loss of enjoyment of life, and

           other non-pecuniary losses.

  WHEREFORE, plaintiff prays for judgment against defendants, Bugs-Or-Us

           and Carlton, jointly and severally, for damages, her costs and such

           other and further relief as may be just.

                      Count VI - Negligent Supervision and Retention
                Re: Bugs-Or-Us Pest Elimination Service, Inc. and Mr. Cohen

   101.     Plaintiff re-alleges and adopts, as if fully set forth in this Count, the

            allegations of paragraphs ¶¶ 1-9; 14-17; 43-48; and 52 above.

 102.     Bugs-Or-Us and Cohen had actual knowledge that Carlton had a

          propensity to touch plaintiff inappropriately and proposition her for

          sexual favors.

  103.     Particularly, after plaintiff reported the first incident of inappropriate

           touching to defendants, Carlton was not removed from the worksite and

           from otherwise interacting with Plaintiff. Instead, Carlton was allowed to

           remain at the worksite and permitted to continue to interact with plaintiff.

   104.      Carlton became emboldened after defendants took no action to

             remove him from the worksite or to limit his interaction with plaintiff,

             and he repeated his behavior of touching plaintiff inappropriately and

             propositioning her for sexual favors.

    105.     Bugs-Or-Us’s and Cohen’s retention and lack of supervision of

             Carlton was negligent because they failed to exercise due care that a

                                                20
Case 2:19-cv-00544-TPB-NPM Document 1 Filed 08/02/19 Page 21 of 21 PageID 21



             reasonable employer would have exercised in light of their actual

             and/or constructive knowledge of Carlton’s prior unwanted and

             offensive battery and conduct towards plaintiff.

      106.   Defendants’ negligence caused plaintiff damages as more

             particularly described above.

      WHEREFORE, plaintiff prays for judgment against defendants, Bugs-

      Or-Us, Inc. for damages, her costs and such other and further relief as may be

             just.

                                         Jury Demand

      Plaintiff, Whitney K. Brawley, demands trial by jury on all issues so triable.




   Dated: August 1, 2019                          Respectfully submitted,

                                                  /s/ Geralyn F. Noonan, Esquire

                                                  Geralyn F. Noonan, Esquire
                                                  P.O. Box 07338
                                                  Fort Myers, Florida 33919-0338
                                                  Phone: 239-694-7070
                                                  Fax: 239-481-0993
                                                  Florida Bar No.: 0968020
                                                  Attorney for Plaintiff




                                             21
